DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 12/14/2021 for application number 16/567,686. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, 13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rochiramani et al. (Pub. No. 2019/0102364) in view of Kung et al. (Pub. No. 2006/0184540).

In reference to claim 1, Rochiramani teaches a method (para. 0004) comprising: providing, for display on a client computing device associated with a user account (at client device associated with user account, para. 0128-32, 0032-37), an edit mode view (view can be a private view where the user can make edits to the collection, para. 0097) of a collection content item graphical user interface depicting one or more collection content item references indicating digital locations of respective content items and editable while in the edit mode view (editable content collection is displayed, including tiles corresponding to content items, figs. 4, 6, para. 0087-98, 0102-05), and further depicting at least one prompt selectable to add an additional collection content item reference to the collection content item graphical user interface (empty tile or button is selectable to add additional content items, para. 0105, 0094, figs. 4 and 6); upon receiving an indication of a selection to change the collection content item graphical user interface from the edit mode view to a display mode view, providing the display mode view of the collection content item graphical user interface for display on the client computing device (user can click preview button to display how a collection looks when shared and non-editable, para. 0097, 0105).
However, Rochiramani does not teach the display mode view comprising a table of contents display area comprising the one or more collection content item references from the edit mode view and indicating digital locations of the respective content items; and a content item display area adjacent to the table of contents display area; and in response to a detected selection of a collection content item reference from the one or more collection content item references in the table of contents display area, modifying the content item display area to present a content item corresponding to the collection content item reference by: identifying a digital location indicated by the collection content item reference; accessing the content item from the digital location indicated by the collection content item reference; and causing the client computing device to display the content item within the content item display area adjacent to the table of contents display area.
Kung teaches the display mode view comprising a table of contents display area comprising the one or more collection content item references from the edit mode view and indicating digital locations of the respective content items; and a content item display area adjacent to the table of contents display area (see fig. 34: in a display mode, thumbnails are displayed to the left, which are a table of contents display area, and a large presentation content display area is displayed to the right; compare to the edit mode in figs 13-14, that only have a list of files and do not have a content display area and wherein the contents are editable, para. 0079-85); and in response to a detected selection of a collection content item reference from the one or more collection content item references in the table of contents display area, modifying the content item display area to present a content item corresponding to the collection content item reference by: identifying a digital location indicated by the collection content item reference; accessing the content item from the digital location indicated by the collection content item reference; and causing the client computing device to display the content item within the content item display area adjacent to the table of contents display area (user selects thumbnail in the table of contents area, and the corresponding file is displayed in the adjacent display area, para. 0114-16, fig. 34).
It would have been obvious to one of ordinary skill in art, having the teachings of Rochiramani and Kung before the earliest effective filing date, to modify the content display as disclosed by Rochiramani to include the table of contents as taught by Kung.
One of ordinary skill in the art would have been motivated to modify the display of Rochiramani to include the table of contents of Kung because it allows for easier client viewing of content (Kung, para. 0006).
In reference to claim 2, Rochiramani further teaches the method as recited in claim 1, further comprising receiving, from the client computing device displaying the edit mode view of the collection content item graphical user interface, an indication of the content item for inclusion in the collection content item graphical user interface by receiving a selection of one of a cloud storage document, PDF document, a MS Office document, a web page, or a digital media file (media or document, para. 0081).
In reference to claim 3, Rochiramani and Kung further teaches the method as recited in claim 1, further comprising: determining a digital location associated with the content item (Rochiramani teaches location of digital content is identified using collection item identifier, fig. 12, para. 0153-70); and wherein the collection content item reference points (Kung teaches the selectable reference, para. 0114-16, fig. 34) to the digital location associated with the content item (Rochiramani teaches the collection item identifier is then used to generate a link associated with the content item, wherein the link is accessed to display the content item in the collection, fig. 12, para. 0153-70).
In reference to claim 4, Rochiramani teaches the method as recited in claim 3, wherein determining the digital location associated with the content item comprises determining one or more of a digital location of the first content item within a cloud storage system, a digital location of the content item within a third party storage system, a digital location of the content item within a file system on the client computing device, or a digital location of the content item within an Internet web server (cloud storage, para. 0036).
In reference to claim 5, Rochiramani teaches the method as recited in claim 1, further comprising: receiving, from the client computing device displaying the edit mode view of the collection content item graphical user interface, an indication of a second content item for inclusion in a collection content item depicted within the collection content item graphical user interface; and modifying the collection content item based on the indication of the second content item by: determining a digital location associated with the second content item; and adding, to the collection content item, a collection content item reference to the digital location associated with the second content item (collection can be modified by adding another content item, para. 0105; second item treated like first item, fig. 11A, para. 0128-42).
In reference to claim 7, Rochiramani teaches the method as recited in claim 1, wherein causing the client computing device to display the content item [comprises:] determining a file type associated with the first content item; and causing the client computing device to render the content item based on the file type (content item is displayed with its content type, so it is rendered based on the type, para. 0104, 0108, 0118).
In reference to claim 8, Rochiramani teaches the method as recited in claim 2, wherein receiving the indication of the content item for inclusion in the collection content item graphical user interface further comprises receiving an indication of a first version of a plurality of versions associated with the first content item
In reference to claim 9, Rochiramani teaches a system comprising: at least one processor; and a non-transitory computer-readable medium storing instructions thereon that, when executed by the at least one processor, cause the system to (para. 0004) comprising: provide, for display on a client computing device associated with a user account (at client device associated with user account, para. 0128-32, 0032-37), an edit mode view (view can be a private view where the user can make edits to the collection, para. 0097) of a collection content item graphical user interface depicting one or more collection content item references indicating digital locations of respective content items and editable while in the edit mode view (editable content collection is displayed, including tiles corresponding to content items, figs. 4, 6, para. 0087-98, 0102-05), and further depicting at least one prompt selectable to add an additional collection content item reference to the collection content item graphical user interface (empty tile or button is selectable to add additional content items, para. 0105, 0094, figs. 4 and 6); upon receiving an indication of a selection to change the collection content item graphical user interface from the edit mode view to a display mode view, provide the display mode view of the collection content item graphical user interface for display on the client computing device (user can click preview button to display how a collection looks when shared and non-editable, para. 0097, 0105).
However, Rochiramani does not teach the display mode view comprising a table of contents display area comprising the one or more collection content item references from the edit mode view and indicating digital locations of the respective content items; and a content item display area adjacent to the table of contents display area; and in response to a detected selection of a collection content item reference from the one or more collection content item references in the table of contents display area, modifying the content item display area to present a content item corresponding to the collection content item reference by: identifying a digital location indicated by the collection content item reference; accessing the content item from the digital location indicated by the collection content item 
Kung teaches the display mode view comprising a table of contents display area comprising the one or more collection content item references from the edit mode view and indicating digital locations of the respective content items; and a content item display area adjacent to the table of contents display area (see fig. 34: in a display mode, thumbnails are displayed to the left, which are a table of contents display area, and a large presentation content display area is displayed to the right; compare to the edit mode in figs 13-14, that only have a list of files and do not have a content display area, wherein the contents are editable, and wherein the files shown would correspond to those in fig. 34 when the user is editing the corresponding portfolio, para. 0079-85); and in response to a detected selection of a collection content item reference from the one or more collection content item references in the table of contents display area, modifying the content item display area to present a content item corresponding to the collection content item reference by: identifying a digital location indicated by the collection content item reference; accessing the content item from the digital location indicated by the collection content item reference; and causing the client computing device to display the content item within the content item display area adjacent to the table of contents display area (user selects thumbnail in the table of contents area, and the corresponding file is displayed in the adjacent display area, para. 0114-16, fig. 34).
It would have been obvious to one of ordinary skill in art, having the teachings of Rochiramani and Kung before the earliest effective filing date, to modify the content display as disclosed by Rochiramani to include the table of contents as taught by Kung.
One of ordinary skill in the art would have been motivated to modify the display of Rochiramani to include the table of contents of Kung because it allows for easier client viewing of content (Kung, para. 0006).
In reference to claim 10, Rochiramani teaches the system as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client computing device, an edit to the content item based on a user interacting with the rendering of the content item while the client computing device displays the edit mode view of the collection content item graphical user interface; and updating the content item based on the edit (users can edit content items, and the displayed items are updated in response, para. 0040, 0047-48).
In reference to claim 11, Rochiramani teaches the system as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client computing device, a request to directly access the content item; based on the request to directly access the content item, provide, to the client computing device, the content item without providing the collection content item graphical user interface (content item can be accessed directly, fig. 14, para. 0186-94); and updating the content item based on edits received from the client computing device directly accessing the content item (users can edit content items, and the displayed items are updated in response, para. 0040, 0047-48; and the collection interface can have a private view that allows editing, para. 0097; it would be obvious that the editing could be used in the single item viewing described in fig. 14 above as it is a simple combination of known elements that would predictably result in requesting a single content item, then editing the item).
In reference to claim 13, Rochiramani teaches the system as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client computing device displaying the edit mode view of the collection content item graphical user interface, one or more edits associated with the content item; and update the content item based on the one or more edits
In reference to claim 15, Rochiramani teaches the system as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client computing device, a version action in connection with the content item displayed in the collection content item graphical user interface; update the collection content item reference associated with the content item to indicate a digital location of a fixed version of the content item (collection parameters can specify that that a content item can have edits and revisions excluded, para. 0160-62, which is specifying a particular version); and enable further editing of a live version of the content item (users can edit content items live, para. 0040, 0047-48).
In reference to claim 16, Rochiramani teaches the system as recited in claim 15, further comprising instructions thereon that, when executed by the at least one processor, cause the system to: receive detected selection of a selectable reference corresponding to the first content item within a table of contents display area in a collection content item graphical user interface associated with the collection content item on a second client computing device; and provide the fixed version of the first content item within the content item display area of the collection content item graphical user interface on the second client computing device based on the selectable reference being associated with the digital location of the fixed version of the first content item (Rochiramani teaches the second user can request public view, para. 0097, that excludes edits, para. 0160-62; thus, the TOC of Kung would reflect the different version of the content item).

In reference to claim 17, Rochiramani teaches non-transitory computer-readable medium (para. 0004) storing instructions that, when executed, cause at least one computing device to: provide, for display on a client computing device associated with a user account (at client device associated with user account, para. 0128-32, 0032-37), an edit mode view (view can be a private view where the user can make edits to the collection, para. 0097) of a collection content item graphical user interface depicting one or more collection content item references indicating digital locations of respective content items and editable while in the edit mode view (editable content collection is displayed, including tiles corresponding to content items, figs. 4, 6, para. 0087-98, 0102-05), and further depicting at least one prompt selectable to add an additional collection content item reference to the collection content item graphical user interface (empty tile or button is selectable to add additional content items, para. 0105, 0094, figs. 4 and 6); upon receiving an indication of a selection to change the collection content item graphical user interface from the edit mode view to a display mode view, provide the display mode view of the collection content item graphical user interface for display on the client computing device (user can click preview button to display how a collection looks when shared and non-editable, para. 0097, 0105).
However, Rochiramani does not teach the display mode view comprising a table of contents display area comprising the one or more collection content item references from the edit mode view and indicating digital locations of the respective content items; and a content item display area adjacent to the table of contents display area; and in response to a detected selection of a collection content item reference from the one or more collection content item references in the table of contents display area, modifying the content item display area to present a content item corresponding to the collection content item reference by: identifying a digital location indicated by the collection content item reference; accessing the content item from the digital location indicated by the collection content item reference; and causing the client computing device to display the content item within the content item display area adjacent to the table of contents display area.
Kung teaches the display mode view comprising a table of contents display area comprising the one or more collection content item references from the edit mode view and indicating digital locations of the respective content items; and a content item display area adjacent to the table of contents display area (see fig. 34: in a display mode, thumbnails are displayed to the left, which are a and in response to a detected selection of a collection content item reference from the one or more collection content item references in the table of contents display area, modifying the content item display area to present a content item corresponding to the collection content item reference by: identifying a digital location indicated by the collection content item reference; accessing the content item from the digital location indicated by the collection content item reference; and causing the client computing device to display the content item within the content item display area adjacent to the table of contents display area (user selects thumbnail in the table of contents area, and the corresponding file is displayed in the adjacent display area, para. 0114-16, fig. 34).
It would have been obvious to one of ordinary skill in art, having the teachings of Rochiramani and Kung before the earliest effective filing date, to modify the content display as disclosed by Rochiramani to include the table of contents as taught by Kung.
One of ordinary skill in the art would have been motivated to modify the display of Rochiramani to include the table of contents of Kung because it allows for easier client viewing of content (Kung, para. 0006).
In reference to claim 18, Kung teaches the non-transitory computer-readable medium recited in claim 17, further storing instructions that, when executed, cause the at least one computing device to: receive an indication of a second selection associated with the collection content item reference to the second content item within the table of contents display area; and in response to the indication of the second selection replace a display of the content item within the content item display area with a display of of the second content item (Kung teaches plurality of items in the TOC, para. 0110-11, fig. 4B, which would take the user to the corresponding item).
In reference to claim 19, Rochiramani teaches the non-transitory computer-readable medium recited in claim 17, further storing instructions that, when executed, cause the at least one computing device to: receive, from the client computing device, a request to directly access the content item; based on the request to directly access the content item, provide, to the client computing device, the content item without providing the collection content item graphical user interface (content item can be accessed directly, fig. 14, para. 0186-94); and updating the content item based on edits received from the client computing device directly accessing the content item (users can edit content items, and the displayed items are updated in response, para. 0040, 0047-48; and the collection interface can have a private view that allows editing, para. 0097; it would be obvious that the editing could be used in the single item viewing described in fig. 14 above as it is a simple combination of known elements that would predictably result in requesting a single content item, then editing the item).

Claims 6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rochiramani et al. (Pub. No. 2019/0102364) in view of Kung et al. (Pub. No. 2006/0184540) as applied to claims 5, 9, and 17 above, and in further view of Baschy (Pat. No. 9,129,088).

In reference to claim 6, Rochiramani teaches the method as recited in claim 5, further comprising: receiving, from a second client computing device, a request for the collection content item … (other users can access collection with different permissions, para. 0035). 
However, Rochiramani and Kung do not explicitly teach in response to the request, providing a collection content item reference corresponding to the content item within a table of contents display area of a collection content item graphical user interface on the second client computing device 
Baschy teaches in response to the request, providing a collection content item reference corresponding to the content item within a table of contents display area of a collection content item graphical user interface on the second client computing device displaying the display view mode based on a permission setting associated with the content item; and withholding a collection content item reference corresponding to the second content item from display within the table of contents display area of the collection content item graphical user interface on the second client computing device based on a permission setting associated with the second content item (table of contents displays linked documents the user has permission to access, and does not display links to documents the user does not have permission to access, col. 4, lines 14-49).
It would have been obvious to one of ordinary skill in art, having the teachings of Rochirimani, Kung, and Baschy before the earliest effective filing date, to modify the TOC as disclosed by Kung to include the permissions as taught by Baschy.
One of ordinary skill in the art would have been motivated to modify the TOC of Kung to include the permissions of Baschy because it prevents users from viewing information they should not see (Baschy, col. 4, lines 14-49).
In reference to claim 14, Rochiramani teaches the system as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from a second client device, a request for the collection content item depicted within the collection content item graphical user interface … (other users can access collection with different permissions, para. 0035). 

Baschy teaches in response to the request, providing a collection content item reference corresponding to the content item within a table of contents display area of a collection content item graphical user interface on the second client computing device displaying the display view mode; and withholding a collection content item reference corresponding to the second content item from display within the table of contents display area of the collection content item graphical user interface on the second client computing device based on a permission setting associated with the second content item (table of contents displays linked documents the user has permission to access, and does not display links to documents the user does not have permission to access, col. 4, lines 14-49).
It would have been obvious to one of ordinary skill in art, having the teachings of Rochirimani, Kung, and Baschy before the earliest effective filing date, to modify the TOC as disclosed by Kung to include the permissions as taught by Baschy.
One of ordinary skill in the art would have been motivated to modify the TOC of Kung to include the permissions of Baschy because it prevents users from viewing information they should not see (Baschy, col. 4, lines 14-49).
In reference to claim 20, Rochiramani teaches the non-transitory computer-readable medium recited in claim 17, further storing instructions that, when executed, cause the at least one computing device to: receive, from a second client device, a request for the collection content item depicted within the collection content item graphical user interface (other users can access collection with different permissions, para. 0035). 
However, Rochiramani and Kung do not explicitly teach in response to the request, providing a collection content item reference corresponding to the content item within a table of contents display area of a collection content item graphical user interface on the second client computing device displaying the display view mode; and withholding a collection content item reference corresponding to the second content item from display within the table of contents display area of the collection content item graphical user interface on the second client computing device based on a permission setting associated with the second content item.
Baschy teaches in response to the request, providing a collection content item reference corresponding to the content item within a table of contents display area of a collection content item graphical user interface on the second client computing device displaying the display view mode; and withholding a collection content item reference corresponding to the second content item from display within the table of contents display area of the collection content item graphical user interface on the second client computing device based on a permission setting associated with the second content item (table of contents displays linked documents the user has permission to access, and does not display links to documents the user does not have permission to access, col. 4, lines 14-49).
It would have been obvious to one of ordinary skill in art, having the teachings of Rochirimani, Kung, and Baschy before the earliest effective filing date, to modify the TOC as disclosed by Kung to include the permissions as taught by Baschy.
One of ordinary skill in the art would have been motivated to modify the TOC of Kung to include the permissions of Baschy because it prevents users from viewing information they should not see (Baschy, col. 4, lines 14-49).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rochiramani et al. (Pub. No. 2019/0102364) in view of Kung et al. (Pub. No. 2006/0184540) as applied to claim 9 above, and in further view of Andersen et al. (Pub. No. 2008/0162112).

In reference to claim 12, Rochiramani and Kung do not teach the system as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to, receive from the client computing device, an indication to add of the content item for inclusion to the collection content item graphical user interface by receiving a user interaction with a new collection content item prompt.
Andersen teaches the system as recited in claim 9, further comprising instructions that, when executed by the at least one processor, cause the system to, receive from the client computing device, an indication to add of the content item for inclusion to the collection content item graphical user interface by receiving a user interaction with a new collection content item prompt (selectable button that a new group should be created with the selected items is displayed along with the content items to be added to the new group, para. 0044 and fig. 3).
It would have been obvious to one of ordinary skill in art, having the teachings of Rochiramani, Kung, and Andersen before the earliest effective filing date, to modify the new group as disclosed by Rochiramani to include receiving the indication within a display of the content item as taught by Andersen.
One of ordinary skill in the art would have been motivated to modify the new group of Rochiramani to include receiving the indication within a display of the content item of Andersen because it is the simple combination of known elements according to known methods to yield predictable results. (1) Rochiramani teaches selecting content that is then placed into a newly created content collection, but does not teach, “receiving the indication from within a display of the first content item that a new collection content item should be generated comprising the first content item.” Andersen teaches this limitation. (2) One of ordinary skill in the art could easily add the indication of Andersen to Rochiramani .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new reference Kung above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174